Title: From Louisa Catherine Johnson Adams to George Washington Adams, 29 October 1826
From: Adams, Louisa Catherine Johnson
To: Adams, George Washington


				
					
					Washington 29 Octbr 1826.
				
				Thank you my Dear George for your Letter and the Farce which arrived safely the day before yesterday and which I should have answered yesterday had I not been again confined to my chamber by a return of my Fever and many of the inflamatory symtoms which attended my illness in Boston—I was taken ill the day after I wrote to Hariet and went out too soon which occasioned a return of the Fever which threatens to become intermittent and obliges me to be more careful than I am inclined to become.I am very glad to learn that you are so much better and am perfectly sure that steady attention to business, confidence in your own abilities properly exerted, and a little attention to the Graces, who have a claim to your devotion, as all your tastes lead you to sacrifice at their shrine, is all you require to make you all your Mothers heart can wish, more especially as you have atchieved one great conquest over yourself and evinced to the satisfaction of all your friends that you can controul and master completely those passions which take the most formidable hold of our Nature—You have I suppose attended as Grooms man at the marriage of Mr. Davis and I beg you will write me an account of the wedding.—Numerous weddings are to take place here among your old acquaintance. Mr Turnbull and Miss Ramsey Mary Brown and Brockenborough Capt Randall and Miss Wirt conditional if he gets the place of Clerk of the Supreme Court which James Johnson has been after two years; Emily Monro to Henry Randall of notorious memory the two Masons one to Cooper the other to George Mason; Miss Hagner to Mr Nicholson and several others too numerous to mention—Miss Pleasanton is still on the Lists and so is Miss Selden and I hear nothing of the Cottringers. Mrs. Johnston has a Son who was supposed to be dying yesterday but is better to day.—Mr. Rush is in great distress as he is hourly expecting the death of the most promising of his Sons. Mr & Mrs. Clay are in fine health and spirits and two or three hundred houses are going up in Washington besides sundry improvements on the publick buildings.—I wish Mr. Callender to send some of the Colmar Pears and A Barrel of Cranberries and I will thank you to procure me two bottles of double distilled Elder–flower Water to be sent at the same time—I sent an order to Hariet for the house which must be executed as soon as possible or Congress will be here before we have a Chair to sit down on.Mr. Shephard I hear is coming here to pass the Winter with his daughter are you acquainted with her? She is said to be a fine Girl in her 18th. year, and a good spec. Your Uncle Tom wishes you would become acquainted in the family for Shepard has always been very kind to him—Adieu. I shall write whenever I happen to be in the humour and shall expect regular answers which will be an agreeable way of occupying an occasional vacant evening and bring us more together; as nothing so soon destroys the warm interest of family intercourse, as the punctillious observance of times and seasons for correspondance—Do not make it a task, but be assured that whenever you write you give pleasure to those whom you address, and that act cannot be laborious, or tedious, which gives as much interest and delight to yourself as it yields to others.Let us mutually obliterate this Summer from our memory; or rather let it be stamped on our minds as a warning for the future, to lead to good. With energy of character, fixed principles, and faith in the mercy of divine Providence, there is nothing too difficult for the mind of man to atchieve, and we are called upon to act, not to debate. for the latter begets a habit of irresolution which leads to imbecility if not to ruin. The judgment can only be matured by experience and observation; if the mind is constantly obscured by an artificial veil, it can derive no benefit, as it only discerns thro’ the medium of false lights.God Bless you love to Louisa Smith
				
					L. C. A.
				
				
			